PD-1464-15                                                  PD-1464-15
                                                                           COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                        Transmitted 11/11/2015 10:05:41 AM
                                                                           Accepted 11/12/2015 2:04:36 PM
                                   No. 07-15-00071-CR                                       ABEL ACOSTA
                                                                                                    CLERK
CHANCE BOLEN                                 §      IN THE COURT OF APPEALS
                                             §
V.                                           §      OF THE SEVENTH SUPREME
                                             §
STATE OF TEXAS                               §      JUDICIAL DISTRICT

              MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S
                  PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

         COMES NOW the Appellant, by and through his counsel, David Crook, and files

this motion for an extension of 30 days or the maximum amount of time possible in

which to file his Petition for Discretionary Review in the above-referenced appeal. In

support of this motion, Appellant would show the Court the following:

                                             I.

         On October 14, 2015, the Seventh Court of Appeals, in Appellate No. 07-15-

00071-CR, styled Chance Bolen v. the State of Texas, affirmed the judgment of the Court

below.

                                             II.

         The present deadline for filing Appellant’s Petition for Discretionary Review is

November 13, 2015. The Appellant has not requested any extensions with regard to his

P.D.R. prior to this request.

                                             III.

         Appellant's request for an extension is based upon the following facts: Counsel

has been spending some time in Shreveport, Louisiana, as Counsel’s 88-year old mother

requires some attention to her affairs regarding her increasing hearing and vision

problems.




                         November 12, 2015
                                           Prayer
        WHEREFORE, appellant prays that the Court grant this motion and extend the
deadline for filing the Appellant’s Petition for Discretionary Review in Appellate No. 07-
15-00071-CR to Monday, December 14, 2015.
                                                             Respectfully submitted,

                                                             Crook & Jordan

                                                             By: /s/David Crook
                                                             David M. Crook
                                                             PO Box 94590
                                                             Lubbock, TX 79493
                                                             (806) 744-2082
                                                             SBN: 05109530
                                                             Telephone: (806) 744-2082
                                                             Fax: (806) 744-2083
                                                             dcrook@nts-online.net
                                                             Attorney for Appellant


                        CERTIFICATE OF SERVICE

      This is to certify that a copy of the above-entitled and numbered motion has been
served on Jeff Ford, attorney for the state, by e-mail, on this the 11th day of November,
2015.

                                                       /s/David Crook
                                                       DAVID CROOK




Appellant’s M.Xtn.PDR                                                                       2